Title: Edmund Randolph to Virginia Delegates, 2 August 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen,Richmond August 2d. 1788
One Archibald Carrol, who was yesterday executed for murder, sent for our Acceptance the books, which will accompany this letter. We have been informed by report, that they were obtained by him, while acting as a British Sea officer, and that he perfidiously communicated them to the Americans during the War. We feel a repugnance to deposit them in the Archives of the Executive; the books, if genuine, having been put into our hands in time of peace, without authority.
We doubt, whether they be now of any consequence: and therefore request you to offer them or not to the British consul, or the secretary for foreign affairs as you may think best. I have the honor gentlemen to be with sincere respect yr. mo. ob. serv.
Edm: Randolph.
